 In the Matter of REID,MURDOCH&Co.andUNITED CANNERY,-AGRICUL-TURAL,PACKING AND ALLIED WORKERS OF AMERICA, CIOCase No. 7-R-1689.-DecidedMay 5,19.44Mr. Edwin-F.Steffen,of Lansing, Mich. ; andMr. E. H.Rood,andMr. H. E.Ruis,of Ellsworth,Mich.,for the Company.Mr. C. K. Armstrong,of Traverse City, Mich.,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Cannery, Agricultural,'Pack-ing and Allied Workers of America, CIO, herein called the Union,alleging that a question affectingcommercehad arisen concerning therepresentation of employees of Reid, Murdoch & Co., Ellsworth, Mich-igan,herein called the Company," the National Labor Relations Boardprovided for an appropriate hearing upon due notice before FrederickP. Mett, Trial Examiner.Said hearing was held at Charlevoix, Mich-igan, on March 3 and 10, 1944.The Company and the Union appeared,participated, and were afforded full-opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.All parties wereaff orded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYReid,Murdoch & Co. is engaged in operating a branchcanningplant at Ellsworth, Michigan, the only plant of the Company involvedin this proceeding.During 1943, the Company purchasedfor use at'The petition and other formal papers were amended at the hearing to show the correctname of the Company.56 N. L.R. B., No. 57.284 REID,MURDOCHCO.285this plant raw materials valued at approximately $400,000, approxi-mately,36 percent of which was shipped from points outside Michigan.During the same period; the Company processed at this plant productsvalued at approximately $800,000, approximately all of which wasshipped from the plant to points outside Michigan.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Cannery, Agricultural, Packing and Allied Workers ofAmerica is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership employees of the.'Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Union began organizing the Company's employees in January.1944.On or about January 15, the Union asked the Company for abargaining conference, alleging that it represented a majority of theCompany's employees.After a discussion, the Company specified.that it would prefer that the matter be referred to the Board. There-upon, the Union filed the. petition in this proceeding.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the Union represents a substan-tial number of employees of the Company in the unit herein found ap-propriate for bargaining.2We find that a question affecting commerce has arisen concerning'the representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company operates a branch cannery at Ellsworth, Michigan.The Company and the Union agree, and we find, that employees attheEllsworth cannery constitute an appropriate bargaining unitapart from employees at the Company's other plants.They furtheragree, and we find, that salesmen, field workers, office clerical employ-ees, and supervisory employees should be, excluded from the bargain-ing unit.The Union would describe employees to be included in thebargaining unit in general terms, neither excluding nor including, spe-cifically, seasonal employees whom it,wishes to cover in a bargaining2In support of its claim to represent the Company's employees,the Union submitted 36cards, 35 of which bear apparently genuine signatures of.employees listed on the Company'spay roll of January 22, 1944.Eight of these cards are undated, 26 are dated in January,and 1 in February 1944.There are approximately 30 employees in the appropriate unit. 286 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract,but exclude from participation in the election which it de-sires that the Board conduct among the Company's employee's.TheCompany would specifically include seasonal employees in the plaintunit and permit them to vote in the selection of their bargaining repre-sentative.The parties further disagree with respect to the status of 12certain employees,characterized by the Union as "gang leaders" andby the Company as"supervisory" employees.The Unionwould in'elude,and the Company exclude,these employees.Seasonal employees:The Company is engaged in canning fruits andvegetables in their respective seasons, beginning in July with cher-ries and ending in December with carrots.Whenthe canning seasonbegins in July, the Company lists upon its pay roll 150 to 200 em-ployees.As the canning season progresses,the pay.roll increases toapproximately 300 employees in Octoberand November.After No-vember the pay roll decreases until the close of the canning season inDecember.On its peak pay roll in 1941 the Company listed 340 em-ployees; in 1912, 318 employees;and in 1943,408 employees. -In1943 the packing season lasted 19 weeks, from July 19 to December 6.For 14 weeks there were 300 or more employees listed on the pay roll.Approximately 86 percent of the employees who began to work at thecannery in July remained at work during the 'peak season.A verysubstantial number of the Company's seasonal emplbyees reside'in thevicinity and return to work at the cannery season after season. InFebruary4944 the Company sent postcards to its seasonal employeesasking them to indicate their intention to return to work for the1944 season.At the time of the hearing,203 employees had alreadyindicated their desire for such employment.In addition to the seasonalemployeesthus described;whose workis chiefly concernedwith the handlingand processing of raw fruitand vegetables and the disposition of the finished products in ship-ment or storage at the Company'swarehouse over a 5 to 6. months'period, the Company employs-on a 12-month basis'approximately 35regular employees,of whom approximately 30 are production andmaintenance workers, not expressly excluded by the, agreement ofthe parties from the bargaining unit.During the canning season theseemployees occupy key positions in,the processing work involved in theCompany's canning operations,or maintain its machines.During 'the^off-season from December to July, when the Company's processingoperations are stopped,these'employees serve on labeling and loadingcrews, repair machinery, and recondition the plant for effective useduring the next canning season.-The Union began organizing the Company's regular or year-aroundemployees in January,after the close of the regular canning season andthe lay-off of the seasonal employees. It does not claim to represent REID,MURDOCH & CO.287.any seasonal employees listed on the canning season pay rolls.Astheir employment records clearly indicate, the Company's seasonalemployees, as well as its regular employees, have a substantial em-'ployment'interest at the cannery.The year-round employees, however,have 'a common interest in their continuous employment at the cannery,not shared by the seasonal employees who come to ,work for the Com-pany for approximately 5 months in the year and who, for the largerpart of the year, look elsewhere than to the Company for their'liveli-hood.While a single unit including the regular and' seasonal em-ployees at th&Ellsworth cannery would not be inappropriate for bar-gaining, no labor organization has presently organized them on an-all-plant basis. ' For the reasons noted,- and upon the entire recordherein, we find' that the regular employees at the cannery presentlyconstitute an appropriate bargaining unit apart from the employeeswho work on a seasonal basis only.Supervisory employees:The Company and the Union agree, and we-find, that the superintendent, assistant superintendent, and foremen aresupervisory employees within the Board's definition of that term andshould be excluded from the bargaining unit.As noted above, theCompany and the Union disagree with respect, to 12 employees whomthe Union calls "gang leaders," and would include in the unit, andthe Company "supervisory employees," and would exclude from theunit., ,I'Lyle Danforth,; Earl Denny,' Max Kamradt, Maynard- Alward,Miller Young, Leo.LaCroix, William Potter, John Buis, and RaymondSextonduring the "off" or closed season are engaged in ordinary pro-duction or maintenance work about the Company's cannery.Theyoverhaul machines or work as members of a labeling and loading crew.They have no employees under their direction.During the process-ing season they are variously engaged.Each one has a small groupof helpers or new employees' working with him who look to him fordirection, assistance, or information.Danforth operates a closing ma-chine.He is a skilled operator and he instructs new helpers and oper-ators in the work with which he is familiar.His,duty includes theoversight of temperatures on exhaust boxes.Denny and Kamradt,also closing machine operators, work on day and night shifts, respec-tively.Each has two or three helpers whose work he supervises and'whom he instructs, noting that cans are properly sealed and that codemarks are correct.Alward and Young work on day and night crews,respectively, in the warehouse under the direction of the warehouseforeman.They instruct new employees unfamiliar with the codemarks and the warehouse operations.Under direction, they assignwork to helpers sent to them.They particularly watch for damagedcans.LaCroix also works with-a crew *in the warehouse.He directs .288DECISIONSOF NATIONAL, LABORRELATIONS BOARDthe piling of cases and keeps records.Potter,Ruis, and Sexton'serve as receiving clerks with approximately six helpers.They weighand sample fresh produce.They instruct news employees in its han-dling`With respect to the nine employees listed, it is admitted thatnone of them has any supervisory authority during the off-season.During the canning season, it does not clearly appear that any of themismore than, a skilled and experienced employee, subject himself toimmediate supervision while directing a few helpers whom he assistsand instructs and whose inefficiency he may be expected to report to hissuperior for investigation.On the Company's pay roll, they have nospecial designation indicating supervisory authority.They receive60 to 65 cents per hour.Employees working in their crews receive-from 50 to 60 cents per hour, depending' upon their, experience andskills.It does not appear that the Company has delegated to thesedisputed employees any substantial supervisory authority over theirhelpers or that they have exercised such authority.The Union hasincluded keymen of,similar work status in its bargaining contractswith the Company's competitors.We distinguish between supervisoryemployees upon whose decisions and judgments the employer' relies forhis employment policies and- skilled and experienced employees towhom certain work is assigned to be performed with the assistance ofless trained helpers.4 ,We shall include the above-named employeeswithin the bargaining unit as ordinary 'production and maintenance`employees of the Company.Emery Wilson:During the 1943 canning season,, Wilson was ac-corded the- title of assistant production superintendent.,He gaveparticular attention to machine breakdowns.On one day each week,when the production superintendent was away from the plant, Wilsontook his place.After the close of the packing season, with the lay-offof the seasonal employees over whose work he was specifically incharge, Wilson was assigned to ordinary maintenance work about thecannery.In January 1944 he expressly requested that the Companytemporarily relieve him of his title as assistant production superin-tendent, alleging,that he found this designation inconsistent withhis new position as president of the Union.He retained 'however,his wage rate of 70 cents per hour, which is 5 cents per hour more thanthat of any ordinary production or maintenance employee.' It is un-derstood that when the processing season reopens in June 1944, Wilsonwill resume his supervisory title and with it supervisory authority8At the time of the bearing Potter and Ruis were listed on current pay rolls. Sexton,who was transferred by the Company at the close of the 1943 season to another plant, wassubsequently laid off.He will be reemployed at the Ellsworth- cannery when work is avail-able for him.°Matter of Duval Texas Sulphur Company,53 N L.R B. 1387;Matter of The New, forkAssociation of Wholesalers of Ladies' and Children's Hats, Inc,53 N. L. R. B 38. REID,MURDOCH & CO.289over production employees under the general direction of the produc-tion superintendent.AlthoughWilson denies that he,has beenformally invested with express authority either to hire or to dischargeemployees,or make recommendations to such effect,it is clear thatWilson isby title and function a supervisory employee within ourdefinition of that term, and we shall exclude him from the bargainingunit.5Joseph Tornga and Peter J. Drenth:Tornga is in charge of alabeling and loading crew throughout the year, having direct super-vision of a crew of six to eight men.When the Company needs two,such crews,Drenth occupies by night the position which Tornga holdsby day.Tornga receives 65 cents per hour throughout the year andDrenth 60 cents.Some employees on the labeling crews earn as highas 65 cents per hour.Although Tornga and Drenth have not beenspecifically instructed by the Company that they are invested' withpower to hire or discharge employees working'effective recommendations,it appears significant that the Companyhas singled out these two men from the keymen discussed above andhas given them leading authority extending beyond its strictly sea-sonal operations.For this reason,we shall exclude Tornga andDrenth from the bargaining unit as supervisory employees.We find that all regular employees 6 at the Company's Ellsworth.cannery, excluding seasonal employees,salesmen, field workers, officeclerical employees,and all supervisory employees' with authority to,hire, promote, discharge, discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action,constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning" of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees may best be resolved by anelection by secret ballot.The Union requests that eligibility be determined by the Company'spay roll of January 15, the day when it made its demand for recog-nition.At the hearing the Company opposed the Union's contentionand particularly desired that eligibility be determined by means whichwould insure that a substantial number of its seasonal employeeswould be given an opportunity to vote. Since we have expressly ex-"TheMaryland Drydock Company,49 N. L.R B. 733.6we deem included within this term, and as such included in the unit,Danforth,Alward,Young, LaCroix,Denny, Kamradt, Potter, Ruis, and Sexton.7We deem included in this term,and as such excluded from the unit, the superintendent,foremen,Wilson,Tornga, and Drenth.587784-45-vol. 56-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluded seasonal employees from the bargaining.unit, and the Unionwill receive no sanction to represent the seasonal employees for thepurposes of collective bargaining by virtue of any certification re-sulting from our investigation herein, we find it unnecessary to con-sider the various suggestions made, by the Company to. secure theiradequate representation at the polls.The Union has presented noevidence to indicate that our'usual method for determining eligibilityis not appropriate herein.Raymond Sexton, a regular employee, notpresently working at the plant, will be employed as soon as work isavailable for him.As provided in our Direction of Election, Sextonwill be eligible to vote as a regular employee, laid off.Those eligible to vote in the election shall be all employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the ,Direction of Election herein,subject to the limitations and additions set forth -in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the,power vested in the NationalLabor Relations Board by Section 9 (c)'of the National Labor Rela-Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Reid, 'MurdochR Co., Ellsworth,'Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe' date of this Direction, under the direction and supervision of-the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces-of the United States, who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and `have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Cannery, Agricultural, Packing and Allied Workers ofAmerica, CIO, for the purposes of collective bargaining.